Name: Council Regulation (EEC) No 3953/87 of 21 December 1987 amending for the third time Regulation (EEC) No 3094/86 laying down certain technical measures for the conversion of fishery resources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities No L 371 /930 . 12. 87 COUNCIL REGULATION (EEC) No 3953/87 of 21 December 1987 amending for the third time Regulation (EEC) No 3094/86 laying down certain technical measures for the conversion of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas Article 2 of Regulation (EEC) No 170/83 states that the conservation measures necessary to achieve the aims set out in Article 1 thereof must be formulated in the light of the available scientific advice ; Whereas Regulation (EEC) No 3094/86 ('), as last amended by Regulation (EEC) No 2968/87 (2), lays down general rules for the fishing and landing of biological resources found in Community waters ; Whereas, in the light of the latest scientific advice, addi ­ tional technical measures should be taken in order to rebuild the stock of sole in the North Sea, in particular by reducing catches in the first quarter of the year ; whereas suspending the derogation authorizing the use of nets having a mesh size less than the standard size for the area concerned during the said period would achieve this objective, HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 3094/86 the entries in Annex I for the geographical area 'North Sea', autho ­ rized target species 'Sole' and the minimum mesh size 80 mm shall be replaced by the entries as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Council The President B. HAARDER (') OJ No L 24, 27. 1 . 1983, p . 1 . (') OJ No L 288 , 11 . 10 . 1986, p . 1 . (2) OJ No L 280, 3 . 10 . 1987, p . 1 . No L 371 / 10 Official Journal of the European Communities 30 . 12. 87 ANNEX Region Geographical area Additional conditions Minimum ­ mesh size Authorized target species Minimum percentage of target species Maximum percentage of protected species 2 North Sea 1 April to 31 December 80 Sole (Solea vulgaris) 15 100 of which not more than 20 % cod, haddock, whiting, saithe